Citation Nr: 0901771	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  01-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a migraine disorder, 
previously characterized as a pain disorder, secondary to a 
service-connected right eye disorder.

2. Entitlement to service connection for major depression, 
secondary to a service-connected right eye disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in July 2008, 
which vacated an April 2007 Board decision denying service 
connection for a migraine disorder and major depression as 
secondary to a service-connected right eye disorder and 
remanded the case for further development.  

The issue on appeal initially arose from a November 2000 
rating decision by the White River Junction, Vermont, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In January 2002, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
Pittsburgh, Pennsylvania RO.  A copy of the transcript of 
that hearing is of record.  In June 2003, the Board remanded 
the case for further development.  The case subsequently was 
transferred to the RO in Phoenix, Arizona.  In January 2006, 
the Board denied service connection for a migraine disorder 
and major depression as secondary to a service-connected 
right eye disorder, and the Court remanded the case in 
September 2006 for additional development.

This appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant, if further action is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  VA must make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  A review of the record shows that the 
veteran was not specifically notified of the information and 
evidence necessary to substantiate a secondary service 
connection claim as required by the Joint Motion and Court 
Order dated in September 2006.  On remand, the AMC/RO must 
provide VCAA notice of the requirements related to secondary 
service connection claims as required by the September 2006 
Joint Motion and Court Order.

In addition, the parties in the most recent Joint Motion 
(which the Court approved in its July 2008 Order) agree that 
a remand of this case is necessary so that more recent VA 
treatment records can be associated with the claims file.  
The parties point out that correspondence from the 
appellant's attorney dated in November 2006 informed VA of 
the veteran's ongoing treatment at the Tucson VA Medical 
Center ("VAMC") and requested that these records be 
obtained with a copy sent to his office.  However, in April 
2007 the Board issued its decision without attempting to have 
the RO obtain the VA outpatient treatment records identified 
by counsel.  A review of the claims file discloses that 
copies of the veteran's VA medical records in the claims file 
are dated only to January 2004 and do not include any records 
from the Tucson VAMC.  On remand, therefore, the AMC/RO must 
obtain any VA outpatient treatment records related to the 
veteran's eye disability, headaches, and depression from the 
Tucson VAMC.

Further, the Board wishes to draw the attention of the AMC/RO 
to correspondence from appellant's counsel dated in September 
2008 and found on the right side of the claims folder.  In 
this letter, counsel requested that VA provide appellant's 
counsel with a copy of any newly-obtained records before the 
matter is further adjudicated.  Therefore, on remand the 
AMC/RO will provide appellant's counsel with a copy of any VA 
or non-VA medical records obtained, and permit counsel the 
opportunity to comment in writing on such evidence, before 
issuing a supplemental statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully complied with 
and satisfied.  The letter is to include 
proper notice of the information and 
evidence needed to substantiate a 
secondary service connection claim under 
38 C.F.R. § 3.310 (2008).

2.  The AMC/RO should contact the veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated him for his 
headache, depression and right eye 
disorders and whose records are not found 
within the claims folder.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder, including copies of VA medical 
records from the Tucson VAMC.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  After any new medical records are 
associated with the claims folder, the 
AMC/RO must provide appellant's attorney 
with a copy of this new evidence and 
provide him the opportunity to comment 
before the claims are readjudicated as 
requested in counsel's correspondence 
dated in November 2006 and September 2008 
(see discussion above).

4.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to service 
connection for a migraine disorder, 
previously characterized as a pain 
disorder, secondary to a service-connected 
right eye disorder, and entitlement to 
service connection for major depression, 
secondary to a service-connected right eye 
disorder, should be reviewed.  If any 
benefit sought remains denied, the veteran 
and his attorney should be furnished with 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




